Exhibit 10.1 EXECUTION COPY SECOND AMENDED & RESTATED EMPLOYMENT AGREEMENT THIS AMENDED & RESTATED EMPLOYMENT AGREEMENT, dated as of3 July 2009 (this “Agreement”), by and between Virgin Media Inc. (f/k/a NTL Incorporated), a Delaware corporation (the “Company”), and James F. Mooney (the “Executive”). WHEREAS, the Executive has been employed as the Chairman of the Board of Directors of the Company (the “Board”) since 3 March 2006, pursuant to the terms of an amended and restated employment agreement dated as of 5 July 2006 (“First Amended and Restated Agreement”); and WHEREAS, the Company and the Executive each desire to further amend and restate the First Amended and Restated Agreement in its entirety to extend the Employment Term, provide for a transition of certain of the Executive’s responsibilities to the Company’s Chief Executive Officer (the “CEO”) and to provide for certain additional restricted stock grants to the Executive; NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Amendment; Employment Term. The First Amended and Restated Agreement is hereby amended and restated in its entirety by this Agreement.Except for earlier termination as provided for in Section 7, the Company agrees to employ the Executive, and the Executive agrees to be employed by the Company, subject to the terms and provisions of this Agreement, for the period commencing on 1 May 2009 (the “Restatement Effective Date”) and ending on 31 December 2010 (the “Employment Term”). 2.Duties and Responsibilities. (a)General.During the Employment Term and subject to Subsection (b) of this Section 2, the Executive shall serve as the Chairman of the Board and shall perform such duties, services and responsibilities on behalf of the Company and its subsidiaries as may be determined from time to time by the Board.In performing such duties hereunder, the Executive will report directly to the Board.The Executive shall devote substantial business time, attention and skill to the performance of such duties, services and responsibilities, and will use his best efforts to promote the interests of the Company. (b)Transition of Certain Responsibilities.The Executive and the Company agree that the Executive’s duties and responsibilities hereunder shall be transitioned to the CEO over the course of the Employment Term.The Executive shall meet with the Compensation Committee of the Board (“Compensation Committee”) or its Chairman at such times as the Chairman of the Compensation Committee shall request to discuss the progress of the Executive in transitioning these responsibilities. 3.Cash Compensation.In full consideration of the performance by the Executive of the Executive’s obligations during the Employment Term, the Executive shall be compensated as follows: (a)Base Salary.The Executive shall be eligible to receive a base salary during the Employment Term at an annual rate of $1,250,000 per year (the “Base Salary”).The Base Salary is payable in accordance with the normal payroll practices of the Company then in effect. (b)Incentive Bonus.The Executive shall participate in the Company’s cash bonus plans, with an on-target bonus percentage of 100% (0-200%) of base salary, provided that for bonus purposes his base salary shall be deemed to be $400,000 and that no personal multiplier shall apply in the calculation of his bonus (the “Bonus”). (c)Clawback.If the Compensation Committee determines that the Executive’s gross negligence, fraud or other misconduct has contributed to the Company having to restate all or a portion of its financial statements the Compensation Committee may if it determines in its sole judgment that it is in the Company’s interest to do so require reimbursement by the Executive of any payment made under any bonus arrangement where: (i) the payment under that bonus arrangement was predicated upon achieving certain financial results that were subsequently the subject of a restatement of Company financial statements filed with the Securities and Exchange Commission and/or the satisfaction of financial results or other performance metric criteria which the Compensation Committee subsequently determined were materially inaccurate; (ii) the Compensation Committee determines that the Executive’s gross negligence, fraud or other misconduct contributed to the need for the restatement and/or inaccuracy; and (iii) a lower bonus payment or award would have been made to the Executive based upon the restated financial results or accurate financial results or performance metric criteria. In any such case the Company may, to the extent permitted by applicable law, recover from the Executive, whether or not he remains in employment with the Company, the amount by which the Executive’s bonus payment/award for the relevant period exceeded the lower payment/award, if any, that would have been made based on the restated financial results or accurate financial results or performance metric criteria. The Executive agrees that he will upon demand by the Company repay to the Company the sum so demanded within 21 days of receiving the demand for payment and whether or not he remains the employee of the Company together with interest whichever is the greater of 5% or 1% above the Bank of England minimum lending rate from time to time from the date of the bonus payment or award to the date of actual repayment. 4.Equity-Based Compensation.As of the date hereof, the Company will grant to the Executive 625,000 shares of common stock of the Company, on the terms and conditions as described on Exhibit A and as set forth in the Restricted Stock Agreement attached in Exhibit A (the “Restricted Stock Agreement”). 5.Benefits.During the Employment Term, the Executive shall be entitled to: (i) participate in health insurance and life insurance plans, policies, programs and arrangements in accordance with the Company’s policy then in effect, to the extent the Executive meets the eligibility requirements for any such plan, policy, program or arrangement and (ii) reimbursement for travel expenses in accordance with the Company’s policy then in effect. 6.Taxes.The Executive shall be solely responsible for taxes imposed on the Executive by reason of any compensation and benefits provided under this Agreement and all such compensation and benefits shall be subject to applicable withholding taxes. 7.Termination.The Executive’s employment with the Company and the Employment Term shall terminate upon the expiration of the Employment Term or upon the earlier occurrence of any of the following events (the date of termination, the “Termination Date”): (a)The death of the Executive (“Death”). (b)The mutual agreement between the Company and the Executive that the employment of the Executive with the Company shall be terminated. (c)The termination of employment by the Company for Cause upon written notice (the “Cause Notice”) to the Executive specifying the conduct constituting
